DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
 

Status of Claims
Claims 1, 2, and 4-18 are pending in this application.
Cancellation of claim 3 is acknowledged.
Addition of new claims 17 and 18 is acknowledged.
Claims 14 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable 21 January 2020.

Claims 1, 2, 4-13, and 16-18 are examined.


Examiner’s Remarks
Applicants' arguments, filed 23 December 2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are newly added, as necessitated by Applicant’s amendment filed 23 December 2020:
Claims 1, 2, 4-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malnou (US 2004/0022749; cited by Applicant in the IDS filed 14 August 2018) in view of Blin et al. (“Blin”, US 2007/0025934) as evidenced by Evonik (Aerosil Product Overview, pp. 1-20, Accessed 3/1/2020; previously cited) and as evidenced by Kowalczyk et al (“Kowalczyk”, International Journal of Adhesion & Adhesives, 67 (2016), pp. 44-48, Available online December 2015; previously cited).
Regarding claims 1 and 18, Malnou teaches a nail enamel composition comprising a cellulosic film-forming polymer, a citric ester product as a plasticizer, and a condensate resin using one or several aldehydes other than formaldehyde (e.g., paragraph [0018]).  Malnou exemplifies a composition comprising 12.6 wt.% nitrocellulose, 7.2 wt.% acetyl tributyl citrate (plasticizer), 1 wt.% polyvinyl butyral (Mowital B30), 4.6 wt.% polyester resin (secondary resin), butyl and ethyl acetate (organic solvent) in a total amount of 65.5 wt.% and colorant including Red 7 Lake and Red 34 Lake in an amount of 0.5 wt.% (see paragraph 0039, Table III).  Malnou exemplifies an amount of organic solvent (65.5 wt.%, see the teachings above) that falls within the instant range.
Although Malnou teaches a nail composition comprising organic solvent, polyvinyl butyral, at least one secondary resin, at least one plasticizer and at least one colorant insoluble in the solvent; Malnou does not immediately exemplify a composition free of nitrocellulose and a composition comprising fumed silica.
However, Malnou suggests alternatives to nitrocellulose including acetopropionate of cellulose and cellulose ethers as ethyl or methylcellulose (paragraph 
Therefore, it would have been obvious before the effective filing date of the claimed invention to select alternative cellulose film-forming derivatives that are not nitrocellulose and utilize fumed silica within the compositions of Malnou. One would have been motivated to do so, with a reasonable expectation of success, because Malnou suggests and envisages their combination in a single composition for nail care.  Since Malnou teaches alternatives to nitrocellulose including acetopropionate of cellulose and cellulose ethers as ethyl or methylcellulose (paragraph 0020), the selection of one of said polymers as the cellulosic film-forming polymer, instead of nitrocellulose, amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Additionally, since Malnou teaches the presence of fumed (pyrogenic silica) in its composition to create good rheological characteristics (paragraph 0033), one skilled in the art would be motivated to include an ingredient such as pyrogenic silica in the composition of Malnou for said benefits.
Regarding claims 1, 7, 17, and 18, Malnou does not specify if the fumed silica is hydrophobic or hydrophilic.
Blin is in the same field of nail varnish compositions (e.g., abstract) comprising similar ingredients (film-forming polymer, secondary resin, plasticizer, and gelling agents; e.g., see paragraphs 0009, 0073, 0091, 0098, 0105) and teaches suitable gelling agents (rheology modifier) include hydrophobic silicas and hydrophilic silicas (e.g., claim 20).   Therefore, it would be within the purview of the ordinarily skilled 
Regarding instant claim 2, Malnou does not exemplify compositions comprising water.
Regarding claims 4 and 5, Malnou exemplifies compositions comprising polyvinyl butryal (Mowital B30). As evidenced by Kowalczyk, Mowital B30 has an average molecular weight of 30,000 g/mol and Tg of 63°C (see Table 1, pg. 45). Thus, Malnou’s Mowital B30 has a molecular mass and Tg that falls within the ranges set forth in instant claims 4-5.
Regarding claim 6, it is noted that, while Malnou exemplifies an amount of polyvinyl butyral of 1.0 wt.%, Malnou further teaches the amount of Component C is 1-120% of the cellulosic polymer (e.g., paragraph 0028]), and exemplifies an amount of cellulosic polymer of 12.6% (e.g., Table I).  Therefore, one skilled in the art would envisage an amount of polyvinyl butyral ranging from 0.126-15.12%.  This range overlaps that of the claimed invention.  See MPEP 2144.05 I.
Regarding claim 8, it is noted that hydrophobic and hydrophilic silicas have has a specific surface areas of 75-410 m2/g (pg. 9 of Evonik), which fall within or are comparable to the range of instant claim 8.
Regarding claim 9, while Malnou is silent regarding the amount of silica, Blin teaches suitable amounts of gelling agent ranging from 0.01% to 15% by weight (e.g., claim 21), which is comparable to that of the claimed invention.

Regarding instant claim 12, Malnou exemplifies a secondary resin (polyester resin) that falls within the instant range (4.6 wt.%, see the teachings above).
Regarding instant claim 13, Malnou exemplifies a plasticizer (acetyl tributyl citrate) that falls within the instant range (7.2 wt.%, see the teachings above).

Claims 1, 2, 4-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malnou in view of Blin as evidenced by Evonik and Kowalczyk as applied to claims 1, 2, 4-13, 17, and 18 above, and further in view of Kergosien (US 2010/0158838; previously cited).
The inventions of Malnou and Blin are delineated above (see paragraph 10, above).
Specifically regarding claim 16 (and more generally regarding the remaining claims), Malnou does not specifically teach a container and applicator as delineated in instant claim 16.  However, said container and applicator are already known to be suitable for nail varnish compositions.  For example, Kergosien is in the same field of nail varnish compositions, and teaches its nail varnish products comprise a container delimiting at least one compartment where the container is closed by a closing member (e.g., paragraph 0130). Moreover, Kergosien teaches that its container is preferably equipped with an applicator, which may be in the form of a brush (e.g., paragraph 0133). Thus, Kergosien teaches the two components of the item set forth in 



Conclusion
No claims are allowed at this time.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/           Examiner, Art Unit 1611